Case 1:20-cv-01200-RGA Document 2 Filed 09/09/20 Page 1 of 3 PagelD #: 5

!

TRULINCS 08783039 - PERKINS, VICTOR - Unit: RCH-A-B

FROM: 08783039 [al] (LIE[D

SUBJECT: COMPLAINT OF A WRONGFUL DEATH
DATE: 08/31/2020 11:30:10 AM / SER O 9 2020

wi

DISTRICT OF DELAWARE U.S. DISTRICT COURT
eesecomnenconenetennnnenton DISTRICT OF DELAWARE
CASE NO. 20- 1200

 

 

 

 

UNITED STATES DISTRICT COURT

 

Victor B. Perkins )
Wanda Givan/
Mary Givan/
Dexter Givan/
Clinton Givan/
Yul Givan,
PLAINTIFF(S) (

et ee ee,

-V- (

Proctor and Gamble Phamacuetical Company/ )
Astra Zeneca Manufacturing Company, (
DEFENDANT(S) )

 

COMPLAINT OF A WRONGFUL
DEATH DUE TO PRODUCT LIABILITY
PURSUANT TO TITLE(S)
18 U.S.C. 242 AND 15 U.S.C. 2051 & 2502
HONORABLE COURT,
JURISDICTION
COMES NOW, plaintiff(s) hereinafter "Givans" in pro se with COMPLAINT of the WRONGFUL DEATH of their
Stepfather Wallace Anderson whom died from the use of the defendant(s) Prilosec Proton Pump Inhibiter that caused
him Kidney Failure that resulted in his DEATH after being placed on dialysis in the year of 2020 pursuant to Title(s)
18 U.S.C. Sec. 242 and 15 U.S.C. Sec. 2051 and 2052, whereof, jurisdiction and adjudication is invoked upon the
District of Delaware.
STATEMENT OF COMPLAINT
Givans, comes now, with contention(s) in Statement of COMPLAINT of the WRONGFUL DEATH of their Stepfather
Wallace Anderson due to the useof the defendant(s) Prilosec Proton Pump Inhibiter which was used and sold as a
medication for Acid Refluc in which the Givans Stepfather Wallace Anderson died from Kidney Failure thereafter being
placed on dialysis, in which, the Food and Drug Administration found that the Prilosec Proton Pump Inhibiter caused

Kidney Failure, Kidney Disease, Strokes, Heart Attacks and Cancer, in which, it was classified as a HARMFUL and

DANGEROUS PRODUCT in 2003, 2006, 2009, 2012 and 2016 of which the defendant(s) were acknowledged of this dan-
Case 1:20-cv-01200-RGA Document 2 Filed 09/09/20 Page 2 of 3 PagelD #: 6

TRULINCS 08783039 - PERKINS, VICTOR - Unit: RCH-A-B

ger and they neglected to take this product off the market.
STATEMENT OF FACTS

Givans, contend in Statement of Facts in COMPLAINT of the WRONGFUL DEATH of their Stepfather Wallace
Anderson whom died after using the defendant(s) Prilosec Proton Pump Inhibiter in which he suffered from Kidney
Failure and was placed on dialysis, in which, he died shortly thereafter that PRODUCT LIABILITY was the cause of his
DEATH and that the defendant(s) were AWARE of the facts that they sold a HARMFUL, DANGEROUS and DEADLY
PRODUCT to their Stepfather Wallace Anderson.

RELIEF SOUGHT

Givans, seek in Relief Sought that the District of Delaware do GRANT and/or APPROVE of their COMPLAINT of the
WRONGFUL DEATH of their Stepfather Wallace Anderson with a Financial Compensatory AWARD in the sum of 25
million dollars (25,000,000.00) in addition to double this amount in PUNITIVE DAMAGES as the result of psychological
and psychiatric depression and emotional distress as well as the physical suffering that their Stepdfather Wallace
Anderson did endure during his last years on dialysis.

CONCLUSION
ACCORDINGLY and UNPRECEDENTED the Givans do pray that their COMPLAINT of the WRONGFUL DEATH

of their Stepfather Wallace Anderson do be GRANTED and/or APPROVED as a maiter of CIVIL and CONSTITUTIONAL
AMENDMENTS in accordance to the DUE PROCESS of the LAW CLAUSES of the FIFTH CONSTITUTIONAL AMENDMENT
RIGHTS and TITLE(S) 18 U.S.C. Sec. 242 and 15 U.S.C. Sec. 2051 and 2052 now before the District of Delaware for

Deliberation and Review.

C : Dn ainitiff(s)

 

AFFIDAVIT OF SERVICE

|, Victor B. Perkins, jailhouse legal assisant, do certify that a true copy
of Complaint of the Wrongful Death was served upon the defendant(s) as
Proctor and Gamble Pharmacuetical Company and Astra Zeneca Manufacturing
Company by depositing said in the United States mail with certified postage
paid beforehand at the address of 1800 Concord Pike, Talleyville, Delaware on
this 4th day of September 2020, at the proper address as given:

~ Perki
Reg.No. 08783-039 1-2
P.O. Box 4000
d ( : ear ep Case 1:20-cv-01200-RGA Document 2 Filed 09/09/20. Page 3 of 3 PagelD #: 7
ku (2

ECB IR —O, iPM hte ba
20. ox fooO ee
Federal mevial Cenre® a x
Roker, MinnesptA SS90R = a PILED -
oo a : LMC] sep 09'z020 yee

U.S. D'OTRIGT COURT
| DISTRICT OF UELAWARE

 

 

 

 

 

 

 

 

 

Atty: CLERK OF THE Coie!
Oinich ist DEAL isee

¢- ee
BYE N, Ki Street

Wibenindg ton) DE/AWACE ITD
